DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 01/19/2021. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s new arguments, see remarks, filed 1/19/2021, with respect to claims 1, 12, and 18 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Upon further examination it has been decided that the prior art neither anticipated nor rendered obvious the claimed  surgical device comprising: an elongated body portion including an outer tube and an inner shaft assembly, the inner shaft assembly having a distal tube defining a non-circular bore in a distal end thereof, the inner shaft assembly being longitudinally movable through the outer tube, the outer tube and the distal tube defining corresponding openings extending transversely therethrough; an end effector configured and dimensioned for selective connection to the elongated body portion, the end effector supporting surgical fasteners positioned to distally advance through the end effector, the end effector including a drive shaft extending proximally therefrom and defining an annular recess in an outer surface thereof, the drive shaft having a non-circular transverse cross- sectional profile that is complimentary in shape to the non-circular bore of the distal tube; and a detent movable within the openings of the elongated body portion, the detent positionable between the annular recess of the drive shaft and the outer tube of the elongated body portion to connect the end effector to the elongated body portion in response to insertion of the drive shaft into the non-circular bore of the distal tube.  Although the prior art, specifically Milliman U.S. 6,953,139, Lechot U.S. 7,296,804 and Zergiebel, discloses each feature of the claims it would not have been obvious to one having ordinary skill in the art at the time of effective . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731